972 F.2d 347
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NATIONAL BUILDING ASSOCIATES, INC., Respondent.
No. 92-5892.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1992.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and COOK, District Judge.*


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, National Building Associates, Inc., its officers, agents, successors, and assigns, enforcing its order dated November 7, 1991, in Case Nos. 7-CA-30359, 7-CA-30497 and 7-CA-31023, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, National Building Associates, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
a. Threatening employees with adverse consequences if they engage in protected, concerted activities, including contacting the Union and attempting to enforce the collective bargaining agreement between Respondent and the Union.


5
b. Coercively interrogating employees about employee contact with the Union.


6
c. Permanently laying off its employees because of an in retaliation for the employee's actions in support of and contact with the Union.


7
d. Dealing directly with employees and bypassing the Union by offering Unit employees the opportunity to perform work on weekends for cash without payment of fringe benefits, and actually paying Unit employees in this manner for weekend work, contrary to the wage and fringe benefit provisions of Article V of the parties' collective bargaining agreement.


8
e. Failing and refusing to bargain with the Union by unilaterally and without notice to the Union failing to make full and timely fringe benefit contributions for all its Unit employees, as provided in the fringe benefit provisions set forth in Article V of the parties' collective bargaining agreement.


9
f. In any like or related manner interfering with, coercing or restraining employees in the exercise of their rights guaranteed by Section 7 of the National Labor Relations Act (hereinafter called the Act).


10
2. Take the following affirmative action designed to effectuate the policies of the Act:


11
a. Offer Jeff Beaumont immediate reinstatement to his former position, with all seniority rights and benefits he previously enjoyed, and make him whole for any financial loss he may have suffered in the manner set forth in the "Remedy" section of the Administrative Law Judge's decision.   Any reference to Mr. Beaumont's unlawful layoff should be removed from the records of Respondent and Mr. Beaumont notified in writing that this has been done and that his unlawful discharge will not be used as a basis for future personnel action concerning him.


12
b. Reimburse all unit employees for wages lost because of weekend work performed at other than contractually set amounts, and reimburse the appropriate fringe benefit funds for all money owed because of said weekend work and pay required social security taxes.   Make all fringe benefit payments required by and in accordance with the collective bargaining agreement;  and reimburse unit employees for any expenses ensuing from the Respondent's failure to make the required payments, with interest, in the manner set forth in the "Remedy" section of the Administrative Law Judge's decision.


13
c. Preserve and, upon request, make available to the Board or its agents for examination and copying all payroll records, social security payment records, timecards, personnel records and reports and all other records necessary or useful in complying with the terms of this Judgment.


14
d. Mail to each Unit member employed at the Ann Arbor, Michigan jobsite, and to the Union copies of the attached notice marked "Appendix."1  Copies of this notice on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), shall, after being duly signed by Respondent, be mailed by it immediately upon receipt thereof and proof of mailing provided the aforesaid Regional Director.


15
e. Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

16
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


17
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

18
The National Labor Relations Board has found we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


19
WE WILL NOT threaten employees with adverse consequences if they engage in protected, concerted activities, including contacting the Union and attempting to enforce the collective bargaining agreement between us and the Union.


20
WE WILL NOT coercively interrogate employees about employee contact with the Union.


21
WE WILL NOT permanently lay off employees because of and in retaliation for the employees' actions in support of and contact with the Union.


22
WE WILL NOT deal directly with employees and bypass the Union by offering Unit employees the opportunity to perform work on weekends for cash without payment of fringe benefits, and actually pay Unit employees in this manner for weekend work, contrary to the wage and fringe benefit provisions of the collective bargaining agreement.


23
WE WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise of rights guaranteed them by Section 7 of the Act.


24
WE WILL offer Jeff Beaumont immediate reinstatement to his former position, with all seniority rights and benefits he previously enjoyed, and make him whole for any financial loss he may have suffered, with interest.   Any reference to Mr. Beaumont's unlawful layoff will be removed from our records and we will notify him that his unlawful discharge will not be used as a basis for future personnel action concerning him.


25
WE WILL reimburse all unit employees for wages lost because of weekend work performed at other than contractually set amounts, and reimburse the appropriate fringe benefit funds for all money owed because of said weekend work and pay required social security taxes.   WE WILL make all fringe benefit payments required by and in accordance with the collective bargaining agreement, and WE WILL reimburse unit employees for any expenses ensuing from our failure to make the required payments, with interest.


26
/s/NATIONAL BUILDING ASSOCIATES, INC.


27
/s/ (Employer)

Dated__________
By__________, (Representative) (Title)

28
This is an official notice and must not be defaced by anyone.


29
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 49226-2569, Telephone 313-226-3219.



*
 The Honorable Julian A. Cook, Jr., U.S. Chief District Judge for the Eastern District of Michigan, sitting by designation


1
 Respondent apparently no longer maintains a presence in the State of Michigan and thus the normal posting provisions will not suffice to satisfy the policies of the Act